Citation Nr: 0528196	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976 and from January 1977 to January 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Washington, 
DC, which denied service connection for a bilateral knee 
disorder, left shoulder disorder, back disorder, and hand 
disorder.

In December 2004, the veteran did not report for a scheduled 
hearing at the Board.  His request for a hearing is deemed to 
be withdrawn.  38 C.F.R. § 20.702(d) (2004).

In March 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The veteran's service medical records are significant for 
right and left knee, left shoulder, back, and hand complaints 
and treatment.

There is also competent evidence that the veteran's injuries 
might be related to service.  The veteran has reported a 
continuity of bilateral knee, left shoulder, back and hand 
symptomatology since service.  Such statements can serve to 
satisfy the requirement for competent evidence that the 
disabilities may be related to service.  Duenas v. Principi, 
18 Vet. App. 298 (2004).  

The record also shows current treatment for bilateral knee 
and back disorders, and the veteran has reported that he 
currently has pain in the knees, back and left shoulder.

Given the competent medical evidence of current disorders, 
the reports of symptoms in service, and of a continuity of 
symptomatology; the Board finds that the veteran's disorders, 
meet the criteria for obtaining a VA examination.  Such 
examination is needed to obtain a competent opinion as to 
whether the veteran has a current right knee disorder, left 
knee disorder, left shoulder disorder, back disorder or hand 
disorder which began in service.

In a May 2005 statement the veteran indicated that he was to 
see his private physician in the following month and would be 
sending copies of these records.  VA has an obligation to 
seek relevant treatment records that are adequately 
identified.  38 U.S.C.A. § 5103A(b) (West 2002).

In view of the foregoing, this case is remanded for the 
following:

1.  Take the necessary steps to obtain 
records of the treatment the veteran 
reportedly received in June 2005.  

2.  Provide the veteran with an 
orthopedic examination.  The examiner 
must review the contents of the claims 
folder, and note such review in the 
examination report or in an addendum to 
the report.  

The examiner should provide an opinion 
as to whether the veteran has current 
right knee, left knee, left shoulder, 
back, or hand disorders.  For each 
current disorder the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more), that it began in 
service, or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

4.  Then re-adjudicate the claims, and 
if they remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


